internal_revenue_service number release date index number ------------------------------------- ---------------------------------------------------- ----------------------------- ----------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-115543-05 date december re ---------------------------------------------------- legend decedent --------------------------- spouse -------------------- daughter ------------------- grandchild ------------------------------ grandchild ----------------------------- trust ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------- trustee ------------------------------ date ------------------------- date --------------------- state ---------- court -------------------------------------------------------------------- state statute ----------------------------------------------------------------------------- dear ---------------- this responds to a letter from your authorized representative dated date requesting a ruling on the generation-skipping_transfer gst tax consequences resulting from the proposed modification to trust survived by spouse pursuant to article v of decedent’s will an amount equal to fifty percent of the adjusted_gross_estate less nonprobate property_passing_to_spouse you represent the facts to be as follows decedent died testate on date under the terms of the marital trust spouse was to receive all trust income for plr-115543-05 passed to a marital trust for the benefit of spouse the residue of the estate passed to a residuary_trust trust established under article vi of the will life and on her death the corpus was to pass pursuant to spouse’s exercise of a general_power_of_appointment in default of exercise the trust corpus was to pass to trust spouse disclaimed her entire_interest in a portion of the marital trust as a result that portion passed to trust in addition spouse disclaimed her general_power_of_appointment over a portion of the remaining balance of the marital trust it is represented that decedent’s executor made a partial qualified_terminable_interest_property qtip_election under sec_2056 with respect to the portion of the marital trust no longer subject_to spouse’s general power it is represented that decedent’s gst_exemption was allocated to trust article vi a of decedent’s will provides that during the lifetime of spouse the trustee has the discretion to pay trust income and corpus to spouse and article vi b gives the trustee the discretion to pay income and corpus to decedent’s grandchildren grandchild and grandchild article vi c provides that upon spouse’s death trust is to be equally divided into as many shares as there are then living children of daughter and held in further trust during their lives fifty percent of the income is distributed to each grandchild in quarterly payments the trustee has the discretion to distribute principal for the benefit of a grandchild if deemed to be necessary and proper for maintenance care education or the general welfare of the grandchild at the death of the first grandchild one-half of trust will be distributed in equal shares to his or her issue and at the death of the survivor the balance will be distributed in equal shares to the issue of that grandchild spouse died on date on her death the corpus of the marital trust passed to the trustee grandchild and grandchild petitioned court and court has trust it is represented that spouse’s gst_exemption was allocated such that trust currently has an inclusion_ratio of zero and therefore distributions are exempt from the gst tax in accordance with decedent’s will trust is held as one trust with two separate shares one each for the benefit of grandchild and grandchild to date no distributions from principal have been made to either grandchild approved a proposed reformation of the method of distribution under trust as reformed trust will provide for the distribution of the greater of the annual net_income of trust or five percent of the value of trust as determined on the first working day of each calendar_year to the income_beneficiary the trustee will use the same valuation method for each taxable_year for purposes of determining the amount to be paid to each grandchild from trust in each subsequent year the modification is permitted under state statute no other provisions of trust will be modified in trust losing exempt status for gst tax purposes you have requested a ruling that the proposed reformation of trust will not result plr-115543-05 law and analysis sec_2601 imposes a tax on every gst which is defined under sec_2611 as a section b a of the act and sec_26_2601-1 provide that the gst taxable_distribution a taxable_termination or a direct_skip tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date under sec_2602 the amount of tax imposed under sec_2601 is determined by multiplying the taxable_amount by the applicable_rate the taxable_amount of a taxable_distribution is the amount received by the transferee sec_2621 of a taxable_termination is the amount of property with respect to which there was a taxable_termination sec_2622 and of a direct_skip is the amount received by the transferee sec_2623 under sec_2641 the term applicable_rate means the product of the maximum_federal_estate_tax_rate in the year that the generation-skipping_transfer occurs and the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer i sec_1 minus the applicable_fraction under sec_2642 in general the numerator of the applicable_fraction is the gst_exemption amount allocated to the property transferred and the denominator is the value of the property transferred under sec_2631 every individual is allowed a gst_exemption amount which may be allocated by the individual or the individual’s executor to any property with respect to which the individual is the transferor sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax because the trust was irrevocable on date will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an plr-115543-05 exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes in the appropriate local court approves a modification to the trust that converts a’s income_interest into the right to receive the greater of the entire income of the trust of a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a’s issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter no guidance has been issued concerning changes that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trust to result in an inclusion_ratio of zero at a minimum a change that would not affect the gst status of a_trust that was irrevocable on date should similarly not affect the exempt status of such a_trust in this case as in example the modification described above changing the method for determining the amount distributable can only operate to increase the amount distributable to grandchild and grandchild and decrease the amount distributable to their issue therefore the modification does not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification further the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust therefore based on the facts and representations we conclude that the proposed modification will not result in trust losing exempt status for gst tax purposes consequences of the facts described above under the cited provisions or any other except as specifically ruled above no opinion is expressed as to the federal tax the rulings contained in this letter are based upon information and this ruling is directed only to the taxpayers requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this plr-115543-05 provisions of the code or regulations specifically no opinion is expressed regarding whether trust has a zero inclusion_ratio representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination the code provides that it may not be used or cited as precedent ruling is being sent to your authorized representative enclosure copy for sec_6110 purposes cc george l masnik chief branch office of the associate chief_counsel passthroughs and special industries sincerely yours
